DETAILED ACTION
Representative Figure

    PNG
    media_image1.png
    557
    302
    media_image1.png
    Greyscale

Drawings
Replacement Figure TWO is APPROVED.
Claim Rejections - 35 USC § 103
Claims 3,4,6-10 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of TAYLOR ("Chapter 7: Bleaching", Bailey's Industrial Oil and Fat Products. Sixth Edition. Volume 5, John Wilev & Sons, (2005), 55 pages; cited by Applicant on July 22, 2022) and KRUGER (US 6,365,054 B1).
TAYLOR discloses a system for bleaching edible oils substantially as claimed. Applicant’s prior art Figure 2 depicts one example of the system disclosed by TAYLOR. 

    PNG
    media_image2.png
    951
    410
    media_image2.png
    Greyscale

Although prior art Figure 2 corresponding to the teachings of TAYLOR is mentioned, the entirety of the TAYLOR disclosure, including its disclosure of vertical leaf filters, is relied upon. Independent claim 15 specifies a housing having a “slurrification section” including “at least one injection nozzle” and a “second aperture” which are seen to be the differences which are not taught by TAYLOR.
KRUGER discloses the use of an injection nozzle connected to conduit 40 to introduce air into the housing “conduit 40, which is connected with the nozzle distribution ring or gate means 5, air is introduced into the collecting space 2'. This serves to homogenize the filter aid and sludge mixture,” and a second aperture 32 which can be used to introduce another flow stream. In view of KRUGER, it would have been obvious to incorporate a “slurrification” or “homogenization” section into the housing of TAYLOR in order to provide a more compact apparatus and/or reduce the number of parts/components. Additionally, it is submitted that it would have been obvious to include additional apertures or fluid passages to be capable of introducing or withdrawing additional flow streams. It is further submitted that the use of a plurality of nozzles, as is conventionally known in the art (OFFICIAL NOTICE is taken), which may not be expressly disclosed by TAYLOR, would have been obvious. It is submitted that the method steps would be obvious in operating the apparatus of the references as combined.

    PNG
    media_image3.png
    1346
    1159
    media_image3.png
    Greyscale

Claim Rejections - 35 USC § 112
Claims 3,4,6-10 and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear what Applicants intend by the recitation, “configured,” as it used in the claims.  It is unclear what specific structure this language is intended to define. This language is not seen to comport with the requirement that the claims particularly point out and distinctly claim the subject matter which Applicant regards as his invention. Absent a clear recitation of the nature of configuration and the structure attendant therewith, these claims are indefinite. The metes and bounds of patent protection sought are not clearly ascertainable. Additionally, the claim is not seen to put potential infringers on clear notice as to what constitutes infringement. For these reasons, the claims are seen to be vague and indefinite.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “additional nozzles” as recited in claim 3, the “vertical leaf filter” as recited in claims 4 and 6, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Response to Arguments
The arguments presented have been considered, but are moot in view of the new grounds of rejection.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 7/22/22 and/or Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J POPOVICS whose telephone number is (571) 272-1164. The examiner can normally be reached from 10:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT J POPOVICS/           Primary Examiner
Art Unit 1776